664 So.2d 329 (1995)
Timothy GOOD, Appellant,
v.
Lisa GOOD, Appellee.
No. 95-1643.
District Court of Appeal of Florida, Third District.
December 13, 1995.
*330 Dittmar & Hauser and Helen Ann Hauser, Coconut Grove, for appellant.
Lisa Good, in pro per.
Before SCHWARTZ, C.J., and HUBBART and LEVY, JJ.
PER CURIAM.
The former husband brings this appeal claiming that the trial court was in error in granting the former wife's petition for modification of custody. We reverse.
The former husband contends that the former wife's petition was granted despite the fact that the record herein fails to support the former wife's argument that there has been a substantial change of circumstances. We agree. Although the evidence supports the former wife's claim that her lifestyle and personal living conditions have improved greatly, that is not the test. The record does not establish, or even indicate, that the circumstances involved in the custody of the child have changed to any degree. In order for the former wife to be entitled to have her petition properly granted, she would have to meet her "extraordinary" burden of proving "... (1) that a substantial and material change of circumstances has occurred since the final judgment and (2) that a change in custody is in the child's best interest." Jablon v. Jablon, 579 So.2d 902, 903 (Fla. 2d DCA 1991); see also Purdon v. Purdon, 529 So.2d 334 (Fla. 1st DCA 1988); Stricklin v. Stricklin, 383 So.2d 1183 (Fla. 5th DCA 1980).
Accordingly, the order under review is reversed and this cause is remanded.